 MONARK BOAT COMPANY6Monark Boat Company and UBC, Southern Councilof Industrial Workers, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.Case 26-CA-8921March 4, 1982DECISION AND ORDERBY M MBF.RS FANNING,, JENKINS, ANDZIMMEI-RMANUpon a charge filed on March 2, 1981, by UBC,Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union, and dulyserved on Monark Boat Company, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 26, issued a complaint on March 18,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December23, 1980, following a Board election in Case 26-RC-6249,' the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about December 31,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On March 27,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On June 19, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 25, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a brief in opposition to the MotionI Official notice is taken of the record in the representation proceed-ing. Case 26-RC-6249, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrovstems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir 1969); Interrype Co v. Penello, 269 F.Supp. 573(D.CVa. 1967); Folleni Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91(7th Cir. 1968); Sec 9(d) of the NLRA, as amended.260 NLRB No. 74for Summary Judgment and a Counter-Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentdenies several material allegations in the complaintand asserts as affirmative defenses 16 separate al-leged procedural infirmities in the complaint. In ad-dition, in its brief in opposition to the GeneralCounsel's Motion for Summary Judgment, Re-spondent contends that the motion should not begranted because, inter alia: (1) Respondent is enti-tled to a hearing to present evidence material tothe issues decided in the underlying representationproceeding; (2) the Acting Regional Director failedto forward the entire record to the Board whenRespondent made its request for review, omittingRespondent's attachment to its objections as well asthe affidavits of employees taken by Board agentsin the underlying representation matter; (3) affida-vits of witnesses to a hearing held in Case 26-CA-8688, et al., constitute newly discovered evidencerelevant to Respondent's objections in Case 26-RC-6249; (4) violence by union adherents and offi-cials require that a hearing be held to determinewhether the certification should be revoked; and(5) Respondent's correspondence with the Unionand the Federal Mediation and Conciliation Serv-ice demonstrates that it is not refusing to bargain.Our review of the record herein, including therecord in Case 26-RC-6249, discloses that pursuantto a Decision and Direction of Election, an elec-tion was conducted on October 7, 1981. The tallyof ballots furnished the parties after the electionshowed 77 votes cast for and 57 against the Union;there were 18 challenged ballots and 1 void ballot.Thereafter, Respondent timely filed objections toconduct affecting the election and, on December23, 1980, after a complete investigation, the ActingRegional Director for Region 26 issued a Supple-mental Decision and Certification of Representa-tive in which he overruled all of Respondent's ob-jections and certified the Union.By letter dated December 31, 1980, the Unionrequested Respondent to meet with it for the pur-pose of collective bargaining. Respondent did notrespond to this request. On January 16, 1981, Re-spondent timely filed a request for review of theActing Regional Director's Supplemental Decisionand Certification of Representative in which it es-615 I)E1CISIO)NS (): NATIONAL I.AIBOR RELAT IONS BOARDsentially reiterated the allegations set forth in theobjections. In a March 5, 1981, letter responding tothe Region's request for a statement of positionwith respect to the changes made herein, Respond-ent stated that it was not required to bargain withthe Union until its request for review, then pendingbefore the Board, had been denied. On April 27,1981, the Board issued an order denying Respond-ent's request for review of the Acting Regional Di-rector's Supplemental Decision and Certification ofRepresentative.Based on the record and well-settled Board pre-cedent, we find no merit to any of the numerouscontentions made by Respondent in its answer tothe complaint and in its opposition to the Motionfor Summary Judgment. We find that the GeneralCounsel has correctly appraised Respondent's con-tentions generally as an attempt to relitigate issuesalready determined in the underlying representa-tion case and that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.As noted above, Respondent has since December31, 1980, refused the Union's request to meet withit for the purpose of collective bargaining. We findno merit in Respondent's contention that it had noobligation to bargain pending disposition of its re-quest for review of the Acting Regional Director'ssupplemental decision. A pending request forreview stays neither a certification nor the resultingobligation to bargain.2In addition, we find no issueraised by Respondent's denial of knowledge of theUnion's December 31, 1980, letter requesting bar-gaining. Attached as exhibits to the General Coun-sel's Motion for Summary Judgment are copies ofthe Union's letter and a receipt of service by certi-fied mail. These exhibits stand uncontroverted andsuffice to establish Respondent's receipt of theUnion's request. Furthermore, we reject Respond-ent's contention that copies of correspondence at-tached to its opposition to the Motion for Sum-mary Judgment establish that Respondent has notrefused to bargain as alleged. Viewed in a lightmost favorable to Respondent, the correspondencemanifests only Respondent's willingness to negoti-ate a settlement of unfair labor practice chargesfiled against it by the Union. There is no evidenceof collective bargaining concerning wages andworking conditions of unit employees representedby the Union.We also find that Respondent has failed to dem-onstrate the need for a hearing. It is well settledthat a party is not entitled to a hearing in either a2 See National l.abor Relations Board Rules and Regulations, Series 8,as amended, Sec 102 67(b)representation3or unfair labor practice4proceed-ing, absent a showing of substantial and materialissues. In denying Respondent's request for review,the Board affirmed the Acting Regional Director'sfinding that there was no substantial or materialissue warranting a hearing in the underlying repre-sentation case. Further, the evidence which Re-spondent offers in its opposition to the Motion forSummary Judgment does not now raise any sub-stantial or material issue. Respondent has failed toshow that the evidence contained in affidavits ob-tained in a later unfair labor practice proceedingwas previously unavailable and, therefore, it is notentitled to have the record reopened.5Respond-ent's offer of proof of alleged post-election inci-dents of violence likewise does not raise a substan-tial or material issue concerning the validity of theUnion's certification.Finally, we find no merit to Respondent's con-tention that the Motion for Summary Judgmentshould be denied because subsequent to its post-election request for review the Acting RegionalDirector did not transmit to the Board both Re-spondent's attachments to its objections and the af-fidavits of employees given to Board agents. Re-spondent admits that it transmitted its objectionsand attachments to the Board as part of its requestfor review. In addition, we find no error in theActing Regional Director's failure to transmit theaffidavits received by Board agents to the Board. Itis no abuse of the Board's discretion to deny a re-quest for review without consideration of the affi-davits obtained by the Regional Director in his in-vestigation of objections where it appears from theRegional Director's decision and the request forreview, as it does here, that no substantial and ma-terial issues of fact exist. Johnson Rents, Inc., 253NLRB 690, 691 (1980).6 Moreover, this is in con-formity with Section 102.69(g)(ii) of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended September 9, 1981.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.7'.ational Beryllia Corporation, 222 NLRB 1289 (1976).4 Ilandy lHardware Wholesale, 222 NLRB 373. 374 (1976), enfd. 5421 .2d 935 (5th Cir. 1976), and cases cited therein.5 National Labor Relations Board Rules and Regulations, Series 8, asamended, Sec. 102.65(e)(1 )6 See also, e.g., Revco D.S. Inc.. and/or White Crocr Stores, Inc., No 14v. N ..R.H, 653 F 2d 264 (6th Cir. 1981).7 See Pittlhurgh Plate Glasv Co r NL.RBR., 313 US 146, 162 (1941);Rules and Regulations of the Board, Sees 102 67(f) and 102 69(c)616 MONARK BOAT COMPANYAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.8On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. 'IHI BUSINESS OF RESPONI)INNTRespondent, a corporation with an office andplace of business in Monticello, Arkansas, is en-gaged in the manufacture of boats. During the 12months preceding issuance of the complaint herein,Respondent, in the course and conduct of its busi-ness operations, sold and shipped from its Monti-cello, Arkansas, facility products, goods, and mate-rials valued in excess of $50,000 directly to pointsoutside the State of Arkansas. During the samerepresentative period, Respondent, in the courseand conduct of its business operations, purchasedand received at its Monticello, Arkansas. facilityproducts, goods, and materials valued in excess of$50,000 directly from points outside the State ofArkansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE lIABOR ORGANIZATION INVOI.VEI)UBC, Southern Council of Industrial Workers,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainings We therefore deny Respondent's Cross-Motion for Summars Judg-ment and its motions that the complaint hbe dismissed and the Llniolrl's cr-tification revokedpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,yard crew employees, supply area employeesand truck drivers employed by the Respondentat its three boat facilities located on PattonStreet and Conley Street in Monticello, Arkan-sas, excluding all supervisors, office clericalsand guards as defined in the Act.2. The certificationOn October 7, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 26, designated theUnion as their representative for the purpose ofcollective bargaining vwith Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 23, 1980. and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.13. 1he Request 7o Bargain and RespondentsRefusalCommencing on or about December 31. 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 31, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 31. 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE LI:l'CT Ot IHIl UNIAIR lABORPRACI'ICI-S UPON CONIMM RCI'The activities of Monark Boat Company setforth in section III, above, occurring in connectionwith its operations described in section I, above.have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAW1. Monark Boat Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. UBC, Southern Council of Industrial Workers,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees,yard crew employees, supply area employees andtruck drivers employed by Respondent at its threeboat facilities located on Patton Street and ConleyStreet in Monticello, Arkansas, excluding all super-visors, office clericals and guards as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since December 23, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 31, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Monark Boat Company, Monticello, Arkansas, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with UBC, SouthernCouncil of Industrial Workers, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees,yard crew employees, supply area employeesand truck drivers employed by the Respondentat its three boat facilities located on PattonStreet and Conley Street in Monticello, Arkan-sas, excluding all supervisors, office clericalsand guards as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its three Patton Street and ConleyStreet boat facilities in Monticello, Arkansas,copies of the attached notice marked "Appendix."99 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National lIabor Relations Board "618 MONARK BOAT COMPANYCopies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO EMPI OYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith UBC, Southern Council of IndustrialWorkers, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WIL.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,yard crew employees, supply area employ-ees and truck drivers employed by the Em-ployer at its three boat facilities located onPatton Street and Conley Street in Monticel-lo, Arkansas, excluding all supervisors,office clericals and guards as defined in theAct.MONARK BOAT COMPANY619